Citation Nr: 1751876	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-02 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to open a claim for entitlement to service connection for peripheral neuropathy of the right lower extremity.  

2.  Whether new and material evidence has been received to open a claim for entitlement to service connection for peripheral neuropathy of the left lower extremity. 

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected bilateral pes planus.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected bilateral pes planus.  

5.  Entitlement to an initial disability rating for bilateral pes planus greater than 10 percent prior to March 7, 2012, and a disability rating greater than 30 percent beginning March 7, 2012.  



REPRESENTATION

Veteran represented by:	Rhett Klok, Attorney	


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.  

These matters come before the Board of Veterans' Appeals (Board) from May 2010 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2011, the RO continued the evaluation of 10 percent disabling for bilateral pes planus, which was initially granted in a May 2010 decision.  The May 2010 decision also denied the Veteran's petition to reopen his claims of entitlement for service connection for neuropathy of the lower left and lower right extremities, and PTSD.  

In an October 2013 rating decision, the RO granted the Veteran's petition to open his claim for service connection for PTSD, and awarded a 50 percent disability rating, effective May 22, 2009.  Additionally, it increased the Veteran's pes planus disability rating to 30 percent disabling, effective, March 7, 2012.  In a May 2017 rating decision, the RO increased the rating for PTSD to 70 percent disabling and granted TDIU, both effective May 22, 2009.  As the grant of service connection for PTSD and TDIU by the RO represents a full grant of benefits sought, the claims for service connection for PTSD and TDIU are no longer in appellate status before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Veteran has twice testified at Decision Review Officer (DRO) hearings; in March 2012, where his wife was sworn in as a witness; and, in March 2017.  Copies of the transcripts have been associated with the claims file.  

In March 2012, the Veteran requested a Travel Board hearing with a member of the Board.  The hearing was scheduled for September 19, 2017, and he was notified.  He failed to report for his scheduled hearing and has not provided an explanation for his absence or requested to reschedule the hearing.  The Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (d), (e) (2017).  


FINDINGS OF FACT

1.  The June 2007 rating decision denying entitlement to service connection for neuropathy of the bilateral lower extremities is final.  

2.  Evidence associated with the claims file since June 2007 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity.  

3.  Evidence associated with the claims file since June 2007 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity.

4. The preponderance of the evidence of record shows that the Veteran's peripheral neuropathy of the right lower extremity was caused or aggravated by his service-connected pes planus.  

5. The preponderance of the evidence of record shows that the Veteran's peripheral neuropathy of the left lower extremity was caused or aggravated by his service-connected pes planus.  

6.  For the period prior to March 7, 2012, the Veteran's bilateral pes planus is not shown to have been severe.  

7.  For the period beginning March 7, 2012, the Veteran's pes planus is not shown to have been pronounced.  


CONCLUSIONS OF LAW

1.  Evidence received since the June 2007 rating decision that denied service connection for peripheral neuropathy of the right lower extremity, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2017). 

2.  Evidence received since the June 2007 rating decision that denied service connection for peripheral neuropathy of the left lower extremity, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).  

3. The Veteran's peripheral neuropathy of the right lower extremity was proximately due to, or the result of, or chronically aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

4. The Veteran's peripheral neuropathy of the left lower extremity was proximately due to, or the result of, or chronically aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2017).

5.  Prior to March 7, 2012, the criteria for an initial disability rating greater than 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 4.71a, Diagnostic Code 5276 (2017).  

6.  After March 7, 2012, the criteria for an increased disability rating greater than 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 4.71a, Diagnostic Code 5276 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

VA's duty to notify was fulfilled by June 2009, March 2010, July 2010, and August 2010 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  

The Veteran was afforded VA examinations for his pes planus in April 2010, January 2013, and April 2017.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his pes planus in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

II.  Petition to Reopen Previously Denied Claims
The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104 (b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  
New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).  
In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  
New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  
In June 2007, the RO denied the Veteran's claims for service connection for peripheral neuropathy of the right and left lower extremities.   He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242 (2011)
Accordingly, the June 2007 rating decision denying entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2017).  
Subsequent to the June 2007 final denial, the Veteran testified at a Decision Review hearing in March 2012 and stated that his bilateral peripheral neuropathy had gotten worse.  He also submitted a March 2012 letter from Dr. B. W., indicating that his bilateral neuropathic problems were related to his pes planus.  
The evidence received since the June 2007 rating decision includes more recent VA examinations, the Veteran's testimonies from two DRO hearings, additional statements from the Veteran and private medical opinions.  The Board finds that the new evidence received since the June 2007 rating decision is not cumulative or redundant of the evidence of record at the time of the prior decision and raises a reasonable possibility of substantiating the Veteran's claims.  Therefore, since the new evidence is material, the Veteran's claims for service connection for peripheral neuropathy of the right and left lower extremities are reopened.  

III.  Service Connection for Peripheral Neuropathy of the Right and Left Lower Extremities 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has been diagnosed with peripheral neuropathy of the lower extremities.  He has service-connected pes planus.  In a March 2012 opinion, Dr. B. W., a private physician, opined that the Veteran's service caused his flat feet, which then caused his peripheral neuropathy.  There is no medical evidence of record to contradict this opinion.  Although this opinion is not well written, it is clear from the remainder of the report that Dr. B. W. attributes the Veteran's peripheral neuropathy to the Veteran's pes planus.  The U. S. Court of Appeals for Veterans Claims has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  It is not permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305 (2003).

The preponderance of the probative evidence of record weighs in favor of the claims of service connection for peripheral neuropathy of the right and left lower extremities on a secondary basis.  38 C.F.R. § 3.310.

IV.  Increased Disability Ratings for Pes Planus

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination. 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in May 2009.  

In May 2010, the RO granted service connection for pes planus and assigned an initial 10 percent rating effective May 22, 2009.  The Veteran's pes planus was evaluated under Diagnostic Code 5276.  

Under Diagnostic Code 5276, a 10 percent evaluation is warranted for acquired flatfoot, both bilateral and unilateral, that is moderate in severity with the weight-bearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet.  38 C.F.R. § 4.71a (2017).  

Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, characteristic callosities, warrants a 20 percent evaluation if it is unilateral and a 30 percent evaluation if it is bilateral.  Id.  

Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the Achilles tendon on manipulation, that is not improved by orthopedic shoes or appliances, warrants a 30 percent evaluation if it is unilateral and a 50 percent evaluation if it is bilateral.  Id. 

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  The use of terminologies such as 'severe" by VA examiners and others, although an element of evidence to be considered by the Board is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

A.  Entitlement to an Initial Disability Rating Greater than 10 Percent for Pes Planus Prior to March 7, 2012

Clinical notes dated in February and June 2009 indicate the Veteran's complaints of bilateral foot pain and cramping.

The Veteran was afforded a VA examination in April 2010.  The Veteran reported bilateral foot pain and numbness on a daily basis that was "present essentially all the time" and was worse with activities such as standing.  The Veteran reported that his pain level, on an average, was a 7/10 in intensity.  The Veteran reported that shoe inserts were prescribed, as well as having nerve decompression performed surgically after military discharge, but he had no improvement.  Additionally, he reported that he has had cortisone injections and physical therapy both of which also provided no improvement.  He reported taking Ibuprofen, Tylenol, Flexeril, methadone, and Lyrica on a daily basis with a moderate improvement of his pain symptoms.  

Upon physical examination, the examiner noted no corns, calluses, or edema.  The examiner noted that the Veteran had bilateral hammer toes and severe loss of foot arch, both while sitting and standing, as well as bilateral bunions with hallux valgus.  His Achilles tendon was "nontender," with normal alignment.  There was no painful motion, restrictive motion, abnormal weight-bearing, weakness or instability on examination.  X-ray findings revealed a small posterior calcaneal spur with bilateral pes planus and bilateral hammer toe deformities.  The Veteran was diagnosed with bilateral pes planus.  

Clinical notes dated in June 2010 indicate the Veteran's complaints of pain in his feet and sometimes feeling "like he need[ed] his feet taken off due to severe pain."  In August he complained of increasing pain in both feet.  In December, the Veteran was again seen for complaints of pain in both feet.  

Clinical notes dated in January 2011 indicate that he was seen for complaints of "unbearable pain" in his feet.  Further, notes dated in March 2011, indicate that he had "a lot" of pain in his feet and the failure of the medication to help ease the pain.  

Notes dated in June 2011 indicate the Veteran was seen for complaints of pain in his feet.  He indicated that he had surgery on his feet in the past which had not helped with the pain.

Private treatment notes from Dr. R. L. of SWF Ankle and Foot Care Specialists dated in February 2010 indicate that the Veteran was treated for ingrown toenails and mycotic nail infection.  The notes indicate that the Veteran was diagnosed with pes planus, and orthotic therapy was attempted but did not provide any significant improvement.  

A letter dated in June 2010, from Dr. R. L., indicate that the Veteran was being treated for painful foot conditions stemming from painful flat foot conditions.  

Reviewing the evidence presented above, the Board finds that the probative evidence does not support an initial evaluation of greater than 10 percent for the grant of service connection for bilateral pes planus which became effective on May 22, 2009.  Fenderson, 12 Vet. App. 119.  The evidence did not show that the Veteran had a deformity, including of pronation or abduction.  While he had pain on manipulation, there was no indicating of swelling on use or characteristic callosities.  Therefore, prior to March 7, 2012, the overall disability picture for the Veteran's pes planus was not more accurately described as being severe according to the criteria in Diagnostic Code 5726.  A disability rating in excess of 10 percent is denied.  

B.  Entitlement to an Increased Disability Rating Greater than 30 Percent for Pes Planus Beginning March 7, 2012

The Veteran testified at a DRO hearing in March 2012.  His attorney stated that the Veteran bilateral pes planus is "at least, at severe if not pronounced."  

A March 2012 private medical opinion from Dr. B. W. noted that the Veteran was evaluated and his extremities revealed no clubbing, cyanosis but a 1+ pretibial edema.  Also noted was that the Veteran had significant pronation seen on weight-bearing as well as calluses on both heels posteriorly, around the heel, primarily on the medial aspect of the heels.  Further, he had bilateral swelling of the feet with rounding of all of the edges, "in some places almost to the point of giving him a rocker-bottom created by the soft tissue."  

Primary care notes dated in April 2014 indicate that the Veteran indicated bilateral foot and leg swelling for 6 weeks.
Primary care notes dated in May 2014 indicate that the Veteran complained of bilateral foot pain, primarily on the right side.  A foot pulse examination was conducted and revealed decreased sensation in both the dorsalis pedis and posterior tibial pulses.  
Primary care notes dated in April 2015 indicate that the Veteran arrived via ambulatory with canes bilaterally.  A bilateral foot sensory examination using Monofilament testing revealed that the feet were partially insensate.  The physician performed a high risk foot screen and found him to be at low risk, but noted that the Veteran demonstrated one or both of the following:
(1.)  Foot deformity or minor foot infection (and a diagnosis of diabetes).
(2.)  Patient education, preventive care, and annual foot check are required.  The patients in this category should not walk barefoot.  Special attention is to be directed to shoe style and fit.  These individuals do not need therapeutic footwear.  
The Veteran underwent a subsequent VA examination in January 2013.  The Veteran reported that he could not walk a block or stand more than 10 to 15 minutes.  The examiner noted that the Veteran had pain and swelling in both feet.  Additionally, the examiner reported that the Veteran had calluses on both feet that were caused by his flatfoot condition, and extreme tenderness of plantar surface on both feet.  
The examiner also noted that the Veteran had decreased longitudinal arch height on weight-bearing on both feet.  There was no objective evidence of marked deformity or pronation of either foot.  The weight-bearing line did not fall over or medial to the great toe of either foot.  The examiner noted that there were no lower extremity deformities other than pes planus, causing alteration of the weight bearing line, on either foot.  No "inward" bowing of the Achilles' tendon (i.e., hindfoot valgus, with lateral deviation of the heel) or marked inward displacement, and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of either foot was reported.  The examiner noted that the Veteran regularly used a rolling walker as an assistive device, due to foot pain.  
The examiner noted that imaging studies were conducted and revealed degenerative or traumatic arthritis in both feet.  Regarding whether the Veteran's flatfoot condition impacts his ability to work, the examiner noted that the Veteran had not worked in six years due his foot pain.  The examiner diagnosed the Veteran with pes planus and plantar fasciitis.  
The Veteran underwent another VA examination in April 2017.  The Veteran reported bilateral foot pain on a daily basis and the dragging of his left foot, due to weakness and pain.  He reported that his symptoms have caused him to fall and affect his balance during standing and ambulation.  
The examiner noted that the Veteran reported a "burning pain in his feet."  The Veteran also reported flare-ups and functional impairment which he described as "decreased weight-bearing tolerance." 
The Veteran reported pain of the bilateral foot, and pain upon manipulation, bilaterally.  The examiner noted that the pain was accentuated upon manipulation, bilaterally.  The examiner noted bilateral swelling on use as well as characteristic callouses.  The examiner noted that the Veteran tried built-up shoes and orthotics for both feet but remained symptomatic.  The Veteran did not have extreme tenderness of the plantar surfaces on one or both feet.  
The examiner noted that the Veteran had decreased longitudinal arch height of one or both feet on weight-bearing, which affected both sides.  There was objective evidence of marked deformity of the left foot.  There was no marked pronation of one or both feet and the weight-bearing line fall over or medial to the great toe.  The examiner found no other lower extremity deformity other than pes planus, causing alteration of the weight-bearing line.  There was no "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel) of one or both feet.  There was no marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of one or both feet nor was there Morton's neuroma (Morton's disease) or metatarsalgia.  The examiner noted that the Veteran did not have hammer toes, hallux valgus, hallux rigidus or any symptoms thereof.  The examiner did not report that the Veteran had other foot injuries and other conditions not already described.  
The examiner noted that the Veteran had left foot fascial release surgery but did not have any residual signs or symptoms due to arthroscopic or other foot surgery.  The examiner noted that the Veteran had pain in both feet, which contributed to a functional loss and limitation of motion.  There was pain on weight-bearing, pain on non-weight-bearing, and interference with standing, bilaterally.  The examiner noted that there was swelling but only on the left foot.  
The examiner noted that the Veteran regularly used a rollator as an assistive device and that imaging studies were done but indicated no traumatic arthritis.  The examiner noted that in regard to the functional impact, the Veteran would be unable to tolerate employment requiring prolonged standing or walking  
The Veteran's wife testified in a March 2012 DRO hearing.  She stated that the limitations associated with his feet had gotten worse and the pain in his feet only allowed him to walk for about 15 minutes.  
The Board finds that the January 2013 VA examination, April 2017 VA examination, private medical opinion from Dr. B. W., and the clinical notes do not support a finding that the maximum 50 percent criteria are more closely approximated on or after March 7, 2012.  The April 2017 VA examiner found that he had marked pronation of the left foot, which is contemplated by the 50 percent criteria.  Further, orthopedic shoes did not relive the Veteran's symptoms.  
However, the examiner specifically found that there was no inward displacement and spasm of the Achilles tendon with manipulation of one or both feet.  Even though one of the symptoms listed in the criteria for a 50 percent rating was met, his disability rating is not more accurately described as pronounced.  Further, some of the criteria for a rating of 50 percent under DC 5276 are in the conjunctive, using the word "and"; therefore, all such criteria must be present and 38 C.F.R. § 4.7 cannot circumvent the need to show all required criteria.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).
Reviewing the evidence presented above, the Board finds that on and after March 7, 2012, the overall disability picture for the Veteran's bilateral pes planus does not more closely approximate a 50 percent rating under the applicable Diagnostic Code 5726.  38 C.F.R. § 4.7 (2017).  Therefore, the preponderance of the evidence is against an increased disability rating greater than 30 percent.  38 C.F.R. § 4.3 (2017).  
With regard to other Diagnostic Codes applicable to the foot, the Veteran has not been diagnosed with claw foot, Morton's disease, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones and other foot injuries during the period on appeal.  Therefore, Diagnostic Codes 5278, 5279, 5280, 5281, 5283 and 5284 are not for application.  38 C.F.R. § 4.71a (2017).  
The Board notes that there are diagnoses of weak foot, bunions, hallux valgus, plantar fasciitis and hammer toes, but these disabilities are not service-connected.  The Veteran's service-connected pes planus symptoms do not encompass his weak foot, bunions, hallux valgus, plantar fasciitis and hammer toes disabilities.  When a condition is specifically listed in the rating schedule (pes planus in this case), it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333 (2015).  Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in the rating schedule under Diagnostic Codes 5276-5283.  Id. at 337.  Diagnostic Code 5284 (other foot injuries), along with other Diagnostic Codes, do not need to be considered because the Veteran's entire service-connected foot disability (pes planus only) is specifically listed by the schedule.  Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  The only Diagnostic Code relevant to this appeal is Diagnostic Code 5276.  
Lastly, the Board notes that when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, as previously mentioned, the TDIU issue was granted by the RO in a May 2014 decision, with an effective date of May 22, 2009.  Therefore, consideration of a TDIU is not needed, as a TDIU has been in effect for the appeal period.  .  

ORDER

Because new and material evidence has been received, the claim for service connection for peripheral neuropathy of the right lower extremity is reopened.  

Because new and material evidence has been received, the claim for service connection for peripheral neuropathy of the left lower extremity is reopened.  

Service connection for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial evaluation greater than 10 percent prior to March 7, 2012, for bilateral pes planus is denied.  

An increased rating greater than 30 percent beginning March 7, 2012 for bilateral pes planus is denied.  


______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


